DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the claim states “drawing the hollow shaft material using a die and a plug, through between the die and the plug”, this renders the claim indefinite since there appears to be missing language. For examination purposes the limitation is being interpreted as “drawing the hollow shaft material between a die and a plug”.
The claim states “based on an amount by which the chuck pulls the hollow shaft material”, it is unclear what action is to be based on the pull amount of the shaft material. Specifically, the limitations prior to this limitation are setting forth scenarios based on the location of the plug with respect to the hollow shaft material, therefore it is unclear what scenario is based on the pull amount. Clarification and/or correction is required.
The claim states “the distal end region of the hollow shaft material is cut off”, this limitation  is couched in a narrative format which does not lend itself to a clear understanding of the essential steps of the method. Positively setting forth the method as a series of steps with the essential features of each step being distinctly claimed would overcome the indefiniteness with regard to the inferential claimed provision. Applicant is respectfully reminded that to be entitled to patentable weight in method claims, the structural limitations recited therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure [see Ex parte Pfeiffer, 135 USPQ 31 (1961)]. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced, e.g. it doesn't begin a step with a gerund term.
		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dohmann (US 2008/0184833) in view of Lepre et al (US 2006/0201227) and Han (WO 2017/078243).
In reference to claim 1, Dohmann discloses a manufacturing method for a hollow rack bar (19a) made of a hollow shaft material and including a toothed section which has a rack on an outer surface and a shaft section which is formed thinner than the toothed section, the manufacturing method comprising
preforming region of the hollow shaft material including a toothed section formation region configured to become the toothed section and a shaft section formation region configured to become the shaft section to have thicknesses according to the respective regions [see paragraph 0042; figure 3], and 
forming the rack at the toothed section formation region of the hollow shaft material which is preformed [see paragraph 0047]. 
Dohmann further discloses a swaging process for obtaining the thicknesses for the regions. Dohmann discloses the invention substantially as claimed except for wherein a drawing operation using a die and plug is performed to obtain the desired thicknesses of the regions.
However, Lepre et al teaches of a method for obtained a varied thickness hollow material by performing a drawing process, wherein the drawing process a blank (200) is clamped with a chuck at a distal end and the chuck pulls the blank in a drawing direction [see lines 12-17 of paragraph 0037] to pass the blank between a die (216) and a plug (220). The plug has a first working section (221) and a second working section (223) having a larger diameter than the first working section [see paragraph 0038 lines 14-17] and the thickened region is formed by passing the first working section of the plug through the die such that it is disposed inside a working section of the die configured to define an outside diameter of the hollow material, and the thinned region is formed by passing the second working section of the plug through the die such that it is disposed inside the first working section of the die [see figure 5] in order to obtain a desired wall thickness.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the swaging technique with the drawing technique, as taught by Lepre et al, since the simple substitution of one known technique for another would yield the predictable results of a hollow material with a variable wall thickness. 
The combination of Dohmann and Lepre et al discloses the invention substantially as claimed except for wherein a distal end region of the hollow shaft material is cut off. 
However, Han teaches of cutting a tube to a predetermined length prior to drawing for the purpose of eliminating the waste of material.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dohmann to include a step of cutting an end of the hollow shaft material to a predetermined length prior to the drawing operation in order to eliminate waste of material after the completion of the drawing operation. 
In reference to claim 2, Dohmann further teaches of a reduction rate between a sectional area at the toothed section formation region before drawing and the sectional area at the toothed section formation region after drawing but fails to disclose the reduction rate being between 10% and 35%.
However, it would have been within the realm of one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dohmann, Lepre et al and Han to provide a reduction rate between 10% and 35%, since such a modification does not change the process and would result in the desired thicknesses needed for the rack forming step.
In reference to claims 3 and 5, Dohmann further discloses in forming the rack, a mandrel (12) is press-fitted in the hollow shaft material [see paragraph 0044] in a state in which a tooth die [see paragraph 0047] is pressed against the toothed section formation region and a material of the toothed section formation region is caused to plastically flow towards the tooth die to form the rack [see paragraph 0047; figure 6].
Response to Arguments
Applicant’s arguments, see pages 11-12, filed August 18, 2022, with respect to the rejection(s) of claim(s) 1-3 and 5 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. Specifically, the newly added limitation directed to a distal end of the hollow shaft material being cut off changes the scope of the claim. However, upon further consideration, a new ground(s) of rejection is made in view of the teaching of Han to cut a blank to a predetermined length prior to performing a drawing process on the blank in order to eliminate potential waste of material after drawing. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725